In re Louviere, Chad Roy; — Plaintiff; Applying For Supervisory and/or Remedial Writs, Parish of Terrebonne, 32nd Judicial District Court Div. B, No. 282-510.
Writ granted. The scheduling and discovery order of the district court signed on June 9, 2014 is amended in part. With respect to the petitioner’s expert witnesses for the August, 2014 hearing, the defense is ordered to provide the state with: (1) the address, phone number, fax number, and email address; and (2) a copy of all reports prepared. The stay of discovery proceedings previously imposed is lifted and this matter is remanded for further proceedings.